DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Oshiyama (WO 2009/069442).

Regarding Claims 1-2, 7-14, Oshiyama teaches a material represented by Compound 15 (paragraph 67):

    PNG
    media_image1.png
    168
    233
    media_image1.png
    Greyscale

	Compound 15 reads on applicants’ Formula 1 and 1-1 wherein D1 andD2 = phenyl; c1 and c2 = 4; R1 and R2 = Formula 2, a1 = 0, Ar1 = pyridine (Formula 5-4) (per claims 1-2, 7-14).

D1 and D2 as phenyl (per claim2)
 
Regarding Claims 3-6, Oshiyama teaches the limitations of independent claim 1 wherein (limitations a1 = 0-2). The limitations of dependent claims 3-6 are viewed as a recitation of the partial (a1 = 1) limitations of independent claim 1; however, the missing limitation is nonetheless applicable (a1 = 0-2). Therefore, as the basis for dependent claims 3-6 is encompassed in rejected independent claim 1, the limitations of claims 3-6 are thus meet by the treatment of independent claim 1 (per claims 3-6).
	
Regarding Claims 15, Oshiyama teaches the limitations of independent claim 14 wherein (limitations a1 = 0-2). The limitations of dependent claim 15 is viewed as a recitation of the partial (a1 = 1) limitations of independent claim 1; however, the missing limitation is nonetheless applicable (a1 = 0-2). Therefore, as the basis for dependent claim 15 is encompassed in rejected independent claim 1, the limitations of claim 15 are thus meet by the treatment of independent claim 1 (per claim 15).

Regarding Claims 17-18, Oshiyama teaches an OLED comprising anode / hole transporting layer / light emitting layer / hole blocking layer / electron transporting layer / cathode (machine trans. page13). Compound 15 (reads on Formula 1 as discussed above) is in the hole blocking layer (machine trans. page 13) (per claims 17-18).

Allowable Subject Matter
Claims 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The compounds (per claim 16)
Formula 1 in the emission layer (per claims 19-20)

Response to Amendment
Non-final office action is presented using new references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786